       Case 3:20-cv-00525-DCB-JCG Document 1 Filed 08/12/20 Page 1 of 20




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

CHERYL D. McGEE, TINA McGEE, LUCILLE                                             PLAINTIFFS
McGEE and PRESTON McGEE Sr.

v.                                                         3:20-cv-525-DCB-JCG
                                         CIVIL ACTION NO:_______________________

JUPITER ENTERTAINMENT HOLDINGS;
HEADLINE NEWS NETWORK (HLN); ROBERT
SCHULER SMITH; JERMAINE PULUM; and
JOHN AND JANE DOES 1-10.                                                        DEFENDANTS

                                    NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendant Jupiter Entertainment

Holdings, LLC (“Jupiter”) files this Notice of Removal of this action in its entirety from the

Circuit Court of the First Judicial District of Hinds County, Mississippi to the United States

District Court for the Southern District of Mississippi, Northern Division. As set forth below,

this case is subject to removal because it is a civil action between citizens of different states and

involves an amount in controversy that exceeds the sum of $75,000. Each of the Defendants

properly joined and served in this action have consented to the removal of the action.

       Each of these Defendants respectfully reserve the right to assert all defenses available to

them under Fed. R. Civ. P. 12(b), including but not limited to a defense based on this Court’s

lack of personal jurisdiction, as provided under Fed. R. Civ. P. 81(c)(2)(C).

I.     BACKGROUND

       A.      Summary of Allegations

       1.      Defendant Jupiter is a television production company, which produces the true

crime documentary series Vengeance. This action arises out of an episode from that series

entitled “Killer Lovers: Deadly Double Life”, which first aired on the Headline News Network

(“HLN”) on or about March 31, 2019 (the “Episode”). See First Amended Complaint ¶¶ 22–25.



                                                  1
       Case 3:20-cv-00525-DCB-JCG Document 1 Filed 08/12/20 Page 2 of 20




The Episode focuses on the killing of Barry Odom, which occurred in Jackson, Mississippi in

2010, and the criminal investigation and ultimate conviction of Bryn Ellis for that murder. See

id. ¶ 9–13. Ellis’s apparent motive for the crime was jealousy relating to Odom’s relationship

with a local woman named Cheryl McGee, who was the mother of Ellis’s child. See id. ¶ 10.

Cheryl McGee was one of the primary witnesses for the prosecution at Ellis’s trial. See Bryn

Ellis v. Mississippi, 2013-KA-02000 (Miss. Ct. App. 2015).

       2.      In this action, Plaintiffs allege that Jupiter included a photograph of Plaintiff

Cheryl McGee in the Episode even though she is not the same Cheryl McGee who served as a

witness in Ellis’s murder trial. See First Amended Complaint ¶¶ 27(g), 39-40. Plaintiffs further

allege that the mistaken use of Plaintiff Cheryl McGee’s image in the Episode, to identify the

witness Cheryl McGee, was negligent, constituted defamation and invasion of privacy, and has

caused Plaintiff Cheryl McGee (and several of her family members) various forms of physical

harm and mental anguish. See id. ¶¶ 43–50.

       3.      The First Amended Complaint also lists as a defendant HLN. HLN is not an

entity capable of being sued in its own name. It is a network owned and operated by Cable News

Network, Inc. (“CNN, Inc.”). In any event, neither HLN nor CNN, Inc. has been properly served

with the Amended Complaint.

       4.      In addition to Defendant Jupiter, Plaintiffs have sued Robert Schuler Smith

(“Smith”), the district attorney who represented the State of Mississippi in Ellis’s murder trial,

and Jermaine Pulum (“Pulum”), the Jackson Police Department Detective who was involved in

Odom’s murder investigation, both of whom were interviewed for the Episode. See id. ¶¶ 5(c)-

(d).




                                                  2
      Case 3:20-cv-00525-DCB-JCG Document 1 Filed 08/12/20 Page 3 of 20




       5.      As set forth below, Defendants Smith and Pulum were fraudulently joined in this

action for the sole and improper purpose of defeating diversity jurisdiction. Plaintiffs’ claims for

invasion of privacy, negligence, breach of contract, negligent infliction of emotional distress,

defamation, and misuse of public office/employment against Defendants Smith and Pulum are

facially defective and cannot preclude the removal of this action.

       B.      Procedural Background

                (i)    First Action Filed by Plaintiffs in Mississippi State Court, Removed
                       by Jupiter to this Court, and Voluntarily Dismissed Without
                       Prejudice.

       6.      On September 27, 2019, Plaintiffs filed their first action against Jupiter and

certain other defendants in the First Judicial District of Hinds County, Mississippi (the “First

Action”), and amended the complaint twice before serving any defendant

       7.      Defendant Smith was named as a defendant in the First Action. See Civil Action

No. 3:20-cv-00097, ECF No. 1-2, second amended complaint in First Action. Defendant Pulum

was not named as a defendant in the First Action. Id. HLN was named as a Defendant in the

First Action, along with CNN, Inc. Id.

       8.      On February 21, 2020, Defendant Jupiter removed the First Action to this Court,

asserting diversity jurisdiction. Jupiter also asserted that Smith had been fraudulently joined as

a defendant in the First Action for the improper purpose of defeating diversity jurisdiction. See

id., ECF No. 1, Notice of Removal in First Action. The notice of removal explained that HLN

was not a separate entity capable of being sued in its own name. Id.

       9.      On March 19, 2020, this Court dismissed the First Action without prejudice,

based upon a notice of voluntary dismissal filed by Plaintiffs. See id., ECF Nos. 5-7, Notice of

Dismissal, Order Granting Voluntary Dismissal, and Final Judgment.




                                                 3
         Case 3:20-cv-00525-DCB-JCG Document 1 Filed 08/12/20 Page 4 of 20




                (ii)   Second Action Filed by Plaintiffs in Mississippi State Court.

         10.   On March 31, 2020, Plaintiffs filed a second action in Hinds County Circuit Court

(the “Second Action”). See Exhibit A, State Court Docket in Second Action at Dkt. No. 2. This

Second Action is the subject of this Notice of Removal. In the Second Action, Plaintiffs again

named Jupiter and HLN as defendants and again fraudulently joined Smith as a defendant.

Plaintiffs also : (i) fraudulently joined Defendant Pulum and (ii) added certain additional claims

against Smith and Pulum which, like the claims asserted against Smith in the First Action, are

facially defective and cannot preclude the removal of this Second Action. On June 24, 2020,

Plaintiffs filed an Amended Complaint adding another claim against Defendants Smith and

Pulum, which is also facially defective (the “First Amended Complaint” or “FAC”). Id., Dkt.

No. 3.

         11.   On July 13, 2020 Plaintiffs served the FAC on Jupiter. Id., Dkt. No. 10. In filed

proofs of service, Plaintiffs assert that they served the FAC on Defendants Smith and Pulum on

July 13, 2020. Id., Dkt. Nos. 8-9. On July 27, 2020, Plaintiffs filed a proof of service indicating

that HLN had been served on July 23, 2020, but the proof of service reflects no manner of

service, but rather states that there was a “Service Attempt.” Id., Dkt. No. 11.

II.      DIVERSITY JURISDICTION

         12.   This Court has diversity jurisdiction over this civil action under 28 U.S.C. § 1332,

and this action is removable under 28 U.S.C. § 1441(b). Diversity jurisdiction exists in a civil

matter when the amount in controversy exceeds $75,000, exclusive of interest and costs, and the

dispute is between citizens of different states. Id. § 1332(a)(1). As discussed below, both of the

requirements for diversity jurisdiction have been met in this case.




                                                 4
       Case 3:20-cv-00525-DCB-JCG Document 1 Filed 08/12/20 Page 5 of 20




       A.      The Amount of Plaintiffs’ Claims Exceeds $75,000

       13.     While the FAC does not include an explicit calculation of Plaintiffs’ damages,

Plaintiffs’ allegations nevertheless provide a good faith basis on which to conclude that the

amount in controversy in this action exceeds the jurisdictional minimum under 28 U.S.C. §

1332(a)(1).

       14.     The FAC alleges that each Plaintiff in this action “suffered significant life-

altering changes” including “mental pain and suffering,” “anxiety and depression,” and incurred

“health care and counseling cost.” FAC ¶¶ 96-98 (emphasis added). Plaintiff Preston McGee

alleges that he is “subject to revocation or losing his security clearance which, in turn, will

impact [his] business and income.” Id. ¶ 99.

       15.     Based on the foregoing allegations, Jupiter reasonably believes that Plaintiffs

intend to seek recovery in this action of actual damages in excess of $75,000.

       16.     The FAC also seeks an unspecified amount of punitive damages for each Plaintiff.

FAC ¶ 101.

       17.     The punitive damages requests of each Plaintiff must be aggregated in

determining whether the amount in controversy exceeds the jurisdictional minimum. Thomas v.

NBC Universal, Inc., 694 F. Supp. 2d 564, 567 (S.D. Miss. 2010) (“[I]n suits involving multiple

plaintiffs seeking punitive damages under Mississippi law, the court is required to aggregate the

plaintiffs' claims for punitive damages in determining the amount in controversy.”).

       18.     By requesting punitive damages, Plaintiffs have put in controversy an amount that

exceeds the jurisdictional minimum. See Beene v. Dihn, No. CIV. 108-cv-1331-HSO-JMR, 2009

WL 605113, at *2 (S.D. Miss. Mar. 6, 2009) (noting that “federal courts sitting in Mississippi

have routinely held that unspecified claims for punitive damage sufficiently serve to bring the

amount in controversy over the requisite jurisdiction threshold set out in 28 U.S.C. § 1332.”)


                                                  5
       Case 3:20-cv-00525-DCB-JCG Document 1 Filed 08/12/20 Page 6 of 20




(citing Conner v. First Family Fin. Servs., Inc., No. 4:0l-cv-242, 2002 WL 31056778, at *8

(N.D. Miss. August 28, 2002)).

        B.        Complete Diversity of Citizenship Exists Among the Parties

        19.       Removal pursuant to 28 U.S.C. § 1441 is authorized if there is complete diversity

between plaintiffs and “parties in interest properly joined and served as defendants . . . .” Id.

§ 1441(b)(1)(emphasis added). For the purposes of determining diversity for removal, “the

citizenship of defendants sued under fictitious names shall be disregarded.” Id. § 1441(b)(2).

        20.       At the time the FAC was filed and at the time of removal, Plaintiffs Cheryl

McGee, Tina McGee and Lucille McGee were and are residents of the State of Mississippi, and

Preston McGee, Sr. was and is a citizen of Washington D.C.

        21.       For the purposes of determining jurisdiction, a corporation is deemed to be a

citizen of the state in which it is incorporated and the state in which it has its principal place of

business. See 28 U.S.C. § 1332(c). At the time of filing of the FAC and at the time of removal,

none of the Defendants properly joined in this action is a citizen of the State of Mississippi or the

District of Columbia. The citizenship of each properly joined Defendant is as follows:

             i.   Defendant Jupiter Entertainment Holding, LLC is incorporated in Delaware and
                  has its principal place of business in Tennessee. The members of the LLC are
                  Sky Ventures Limited, a corporation organized under the laws of England and
                  Wales with its principal place of business in the United Kingdom, and JEH
                  Tennessee, LLC. JEH Tennessee, LLC’s only member is Stephen Land, who is a
                  citizen of Tennessee.
         ii.      Defendant HLN. is not an entity capable of being sued, but rather a network
                  owned and operated by CNN, Inc.. CNN, Inc. is incorporated in Delaware and
                  has its principal place of business in Georgia.
        22.       At the time the FAC was filed and at the time of removal, Defendants Smith and

Pulum are alleged to have been citizens of Mississippi. FAC ¶¶ 5(c)-(d). However, the

citizenship of Defendants Smith and Pulum should be ignored for the purposes of removal




                                                   6
       Case 3:20-cv-00525-DCB-JCG Document 1 Filed 08/12/20 Page 7 of 20




because, as discussed below, Plaintiffs fraudulently joined them for the sole purpose of defeating

diversity jurisdiction.

III.    PLAINTIFFS’ JOINDER OF DEFENDANTS SMITH AND PULUM IS
        FRAUDULENT

        23.     A defendant must be considered fraudulently joined, and removal permitted, when

the plaintiff has not or cannot state a claim for relief against that non-diverse defendant under

applicable substantive law. See Mumfrey v. CVS Pharmacy, Inc., 719 F.3d 392, 401 (5th Cir.

2013) (quoting McKee v. Kansas City S. Ry. Co., 358 F.3d 329, 333 (5th Cir. 2004)) (“Improper

joinder can be established [by demonstrating the] inability of the plaintiff to establish a cause of

action against the non-diverse party in state court.”). The test for determining fraudulent joinder

is analogous to the standard for a motion to dismiss under Fed. R. Civ. P. 12(b)(6). Id. Where

“there is no reasonable basis for the district court to predict that the plaintiff might be able to

recover against an in-state defendant,” that defendant must be ignored for the purposes of

determining diversity of citizenship. Id.

        24.     To state a claim that can survive a motion under Fed. R. Civ. P. 12(b)(6),

Plaintiffs must plead allegations that “raise a right to relief above a speculative level” and set

forth “sufficient factual matter, [which if] accepted as true, [] state a claim that is plausible on its

face.” See Gonzalez v. Kay, 577 F.3d 600, 603 (5th Cir. 2009). A claim is plausible when the

allegations “allow[] the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “Labels and conclusions

or a formulaic recitation of elements of a cause of action” are not sufficient to support a claim.

Id.




                                                   7
       Case 3:20-cv-00525-DCB-JCG Document 1 Filed 08/12/20 Page 8 of 20




       25.     The citizenship of Smith and Pulum must be ignored for the purposes of

determining complete diversity because, as shown below, Plaintiffs have not — and cannot —

state a claim for relief against them.

       A.      Plaintiffs Fail to Adequately Plead Defamation Against Fraudulently Joined
               Defendants Smith or Pulum

       26.     To state a claim for defamation, Plaintiffs must allege “[i] a false and defamatory

statement concerning plaintiff; [ii] unprivileged publication to third party; [iii] fault amounting at

least to negligence on [the] part of [the] publisher; [iv] and either actionability of statement

irrespective of special harm or existence of special harm caused by publication.” Franklin v.

Thompson, 722 So. 2d 688, 692 (Miss. 1998). A communication is defamatory if it “tends to

injure one’s reputation, and thereby expose him to public hatred, contempt[,] or ridicule, degrade

him in society, lessen him in public esteem[,] or lower him in the confidence of the community.”

Short v. Versiga, 283 So. 3d 182, 187 (Miss. 2019) (relying on Fulton v. Miss. Publishers Corp.,

498 So. 2d 1215, 1217 (Miss. 1986)).

       27.     Defamation must be plead with particularity. See Jones v. City of Hattiesburg,

228 So. 3d 816, 820 (Ct. App. Miss. 2017) (holding that a complaint failed to state a claim for

defamation where it “did not state with any specificity when, where, or how the [defamation]

took place”). To support a claim for defamation, the allegedly defamatory meaning “must be

clear and unmistakable from the words themselves and not be the product of innuendo,

speculation, or conjecture.” Franklin, 722 So. 2d at 692 (emphasis added); see also Perkins v.

Littleton, 270 So. 3d 208, 213 (Ct. App. Miss. 2018). Plaintiffs must plead the “words or

synonymous words which constitute the slander,” Holland v. Kennedy, 548 So. 2d 982, 986

(Miss. 1989). These requirements are “stringently applied by Mississippi courts,” Mize v.

Harvey Shapiro Enters., 714 F. Supp. 220, 224 (N.D. Miss. 1989), such that failure “to set forth



                                                  8
       Case 3:20-cv-00525-DCB-JCG Document 1 Filed 08/12/20 Page 9 of 20




any specific allegations regarding the alleged defamatory communications in [the] complaint” is

grounds for dismissal. See Rosebuck v. Dothan Sec., Inc., 515 Fed. Appx. 275 (5th Cir. 2013)

(affirming dismissal based on plaintiff’s reliance on mere “conclusory allegations”).

        28.     Plaintiffs’ allegations against Defendants Smith and Pulum fall far short of these

strict pleading requirements. The FAC fails to allege that Defendants Smith or Pulum made a

false and defamatory statement concerning Plaintiff Cheryl McGee or any of the other named

Plaintiffs. Plaintiffs do not identify a single statement in the Episode made by Smith or Pulum

about any of the Plaintiffs, much less plead why those statements are capable of a defamatory

meaning. See Ferguson v. Watkins, 448 So. 2d 271, 275 (Miss. 1984) (“The words employed

must have been clearly directed towards the plaintiff.”); Chalk v. Bertholf, 980 So. 2d 290, 298

(Ct. App. Miss. 2007) (affirming dismissal of complaint where it “failed to set forth the

statements, paraphrased or verbatim, that constituted slander” and noting that the “failure to

provide any substance regarding the allegedly slanderous words in the complaint . . . was fatal to

the [plaintiff’s] claim”).

        29.     To the extent that Plaintiffs’ claim for defamation against Defendants Smith and

Pulum arises out of the inclusion of Plaintiff Cheryl McGee’s photograph in the Episode,

Plaintiffs do not allege that Defendants Smiths or Pulum had anything to do with the inclusion of

such photograph. Plaintiffs do not allege that Defendants Smith or Pulum produced or

distributed the Episode, supplied Jupiter with the photograph, or even commented on or

referenced the photograph in the portion of his interview included in the Episode.

        30.     Accordingly, Plaintiffs fail to state a claim for defamation against Defendants

Smith or Pulum as a matter of law because the FAC does not identify a false statement made by

Smith or Pulum concerning any of the Plaintiffs.




                                                 9
      Case 3:20-cv-00525-DCB-JCG Document 1 Filed 08/12/20 Page 10 of 20




        B.      Plaintiffs’ Negligence Claim Against Fraudulently Joined Defendants Smith
                and Pulum Fails as a Matter of Law Because Plaintiffs Fail to Allege that
                those Defendants Owed any Duty or Obligation to Plaintiffs

        31.     To plead a claim for negligence, Plaintiffs must allege “(1) a duty, or obligation,

recognized by law, requiring the person to conform to a certain standard of conduct, for the

protection of others against unreasonable risks; (2) a breach of the duty, a failure on the person's

part to conform to the standard required; (3) a reasonably close causal connection between the

conduct and the resulting injury; and (4) actual loss or damage resulting to the interest of

another.” Wells Fargo Fin. Leasing, Inc. v. Pope, No. 2:15-CV-160-KS-MTP, 2017 WL

114408, at *4 (S.D. Miss. Jan. 11, 2017) (citing Weathersby Cheverolet Co., Inc. v. Redd Pest

Control Co., Inc., 778 So. 2d 130, 133 (Miss. 2001)). “Only when [the first two elements of the

claim] are shown is it possible to proceed to a consideration of [the third element] since a duty

and a breach of that duty are essential to a finding of negligence under the traditional and

accepted formula.” Ward v. Hobart Mfg. Co., 450 F.2d 1176, 1181 (5th Cir. 1971). Here,

Plaintiffs’ claims fail as a matter of law against Defendants Smith and Pulum because Plaintiffs

cannot plausibly allege the existence of any duty owed by Defendants Smith or Pulum to any of

the Plaintiffs. Id.

        32.     A duty “may arise specifically by mandate of statute, generally by operation of

law under the basic rule of common [law], or . . . out of a contractual relationship.” Doe v.

Jackson Natl. Life Ins. Co., 944 F. Supp. 488, 491 (S.D. Miss. 1995). Under Mississippi law, a

duty may also arise (i) from a confidential relationship between the parties in which “one party

justifiably imposes special trust and confidence” in the other; (ii) when performing acts which

may risk another’s “life and limb;” or (iii) where there is a contractual relationship between the

parties giving rise to a duty of good faith and fair dealing. Id. at 492–496. “A duty does not

exist if the defendant could not reasonably foresee any injury as the result of his acts, or if his


                                                  10
      Case 3:20-cv-00525-DCB-JCG Document 1 Filed 08/12/20 Page 11 of 20




conduct was reasonable in the light of what he could anticipate.” Karpovs v. State of Miss., 663

F.2d 640, 649 (5th Cir. 1981).

       33.       The FAC contains only a single allegation directly related to Defendants Smith

and Pulum: Smith and Pulum, “upon information and belief, supplied both on-camera and off-

camera information” to Jupiter. See FAC ¶¶ 27(h)-(i) (emphasis added). Based on that

conclusory and unsupported allegation, Plaintiffs insist that “the Defendants” (including Smith

and Pulum) had “one or more of the following duties”:

             x   The duty to secure Plaintiff Cheryl D. McGee's permission before using her

                 image;

             x   The duty to ensure the image of Cheryl D. McGee used in the program was, in

                 fact, an image of the same "Cheryl McGee" involved with Ellis and Odom;

             x   The duty to produce, authenticate, comment and/or verify that the video was

                 factually accurate, including the likeness and identity of all individuals;

             x   The duty to air programming and images where authority was legally obtained;

                 and,

             x   Other duties as may be established by law.

See FAC ¶¶ 63(a)-(e). Plaintiffs further allege that Smith and Pulum “owed the duty to utilize

public service in an appropriate manner.” Id. ¶ 66. Plaintiffs fail to provide any legal or

factual basis for these alleged duties — nor can they — because these alleged duties lack any

foundation in statute or case law. Plaintiffs do not assert any personal, professional, or plausible

contractual relationship between the Plaintiffs and Smith or Pulum. None exists.

       34.       Even if Defendants Smith and Pulum had owed Plaintiffs a legally recognized

duty in connection with their appearance in the Episode, there is no specific allegation that those



                                                   11
      Case 3:20-cv-00525-DCB-JCG Document 1 Filed 08/12/20 Page 12 of 20




Defendants breached such a duty. Smith and Pulum were independent third-parties who were

interviewed for the Episode because they were direct participants in the Ellis murder trial and

were not compensated for their participation. See Exhibit B, Smith and Pulum Releases. There

is no allegation or evidence to establish that Smith or Pulum provided McGee’s image to Jupiter

or that they had any right to supervise or approve the content of the Episode produced by Jupiter.

       35.     Plaintiff’s failure to plausibly allege that Smith or Pulum owed any duty to

Plaintiffs, or that they could have reasonably foreseen the allegedly mistaken use of Plaintiff

McGee’s image in the Episode and the supposed harm to Plaintiffs, is fatal to Plaintiffs’

negligence claim against Defendants Smith and Pulum.

       C.      Mississippi Law Does Not Recognize the Tort of Negligent Infliction of
               Emotional Distress Based On Defamatory Non-Commercial Speech

       36.     Plaintiff’s claim for negligent infliction of emotional distress (“NIED”) fails as a

matter of law against fraudulently joined Defendants Smith and Pulum because, as courts in the

Fifth Circuit have repeatedly held, Mississippi law does not recognize NIED as a tort claim when

based on allegedly defamatory non-commercial speech. Mitchell v. Random House, Inc., 865

F.2d 664, 672 (5th Cir. 1989) (“There is no Mississippi precedent to support [plaintiff’s] claim

for negligent infliction of emotional distress based upon a written noncommercial publication.

We will not create this tort for Mississippi.”) (emphasis added); see also Hayne v. The Innocence

Project, No. 09-cv-218, 2011 WL 198128, at *11 (S.D. Miss. Jan. 20, 2011) (“Mississippi law

does not recognize a cause of action for negligent infliction of emotional distress arising from a

defamation claim.”); Pierce v. The Clarion Ledger, 433 F. Supp. 2d 754, 760 (S.D. Miss. 2006)

(“. . . [N]o cause of action exists under Mississippi law for negligent infliction of emotional

distress arising from non-commercial speech.”); c.f. Hudson v. Palmer, 977 So. 2d 369, 384–85




                                                 12
      Case 3:20-cv-00525-DCB-JCG Document 1 Filed 08/12/20 Page 13 of 20




(Ct. App. Miss. 2007) (noting that Mississippi courts have not recognized a claim for NIED,

declining to recognize such a tort in the absence of a viable claim for defamation).

          37.   Here, Plaintiffs’ claim against Smith and Pulum for NIED arises out of the same

allegations as Plaintiffs’ claim for defamation against Smith and Pulum, namely that the Episode

allegedly included an image of Plaintiff Cheryl McGee without her authorization. See FAC ¶ 74.

For that reason, the claim must fail.

          D.    Plaintiffs Fail to State a Claim for Invasion of Privacy Against Smith and
                Pulum Because Smith and Pulum are Not Alleged to Have Made Any
                Statements About Plaintiffs

          38.   Mississippi has recognized all four of the distinct sub-theories of invasion of

privacy, including (1) intentional intrusion upon solitude and seclusion (2) misappropriation of

another’s identity; (3) the public disclosure of private facts; and (4) holding another to the public

eye in a false light. See, e.g., Gales v. CBS Broadcasting, Inc., 269 F. Supp. 2d 772, 783–84

(S.D. Miss. 2003). The FAC contains no factual allegations to support any of these theories as

against Defendants Smith and Pulum, and, instead, relies on only vague, “formulaic recitation of

the elements of” the claim for invasion of privacy under Mississippi law. See Ashcroft, 556 U.S.

at 678.

          39.   Plaintiffs’ invasion of privacy claim fails as against Defendants Smith and Pulum

because the FAC does not plausibly allege that they had any part in the alleged use of Plaintiff

Cheryl McGee’s image in the Episode. See Gales, 269 F. Supp. 2d at 783 (dismissing claims

against individuals interviewed in television news broadcast, stating that “[i]n order to recover

under a misappropriation of identity theory, the plaintiffs must, by definition, show that they

were identified by the defendants [in the program at issue]. Similarly, in order to recover under a

false light theory, they must show that the defendants' statements were ‘clearly directed at

them.’”)


                                                 13
      Case 3:20-cv-00525-DCB-JCG Document 1 Filed 08/12/20 Page 14 of 20




        40.     The Court’s decision in Gales is instructive here. The plaintiffs in Gales sued two

foreign television broadcast corporations over allegedly defamatory statements and invasion of

privacy arising from defendants’ news show, 60 Minutes. Id. at 774-78. The plaintiffs also

joined two Mississippi residents as defendants, who had been interviewed for the episode in

question, in an effort to destroy complete diversity among the parties. Id. The media defendants

removed and opposed plaintiffs’ motion to remand on the grounds that the interviewees had been

fraudulently joined. Id. In analyzing the allegations against the interviewees, the Court stressed

that “[it] must focus only on the four corners of what [the interviewees] actually said in the

portions of their interviews aired on the program.” Id. at 779. The Court ultimately concluded

that the plaintiffs could not reasonably state a claim for invasion of privacy against the

interviewees because the plaintiffs had failed to allege any facts showing that the interviewees,

as opposed to the other media defendants, had explicitly identified or directed their statements at

the plaintiffs. Id. at 782–84.

        41.     The mere fact that Defendants Smith and Pulum appeared in an interview in a

segment of the Episode is not sufficient to sustain a claim for invasion of privacy against them.

As in Gales, Plaintiffs’ invasion of privacy claim against Defendants Smith and Pulum is

defective because the FAC does not allege that they made any statements about Plaintiffs or

facilitated the alleged use of Plaintiff Cheryl McGee’s photograph.

        E.      Plaintiffs Fail to State a Claim for Breach of Contract Against Smith and
                Pulum Because Plaintiffs Do Not Plausibly Allege Plaintiffs are Intended
                Beneficiaries of the Release Agreements

        42.     In order for a third-party to sue for breach of contract, the allegedly broken

condition must have been “placed in the contract for his direct benefit” such that his rights

“spring from the terms of the contract itself.” Adams v. Greenpoint Credit, LLC, 943 So. 2d 703,

709 (Miss. 2006) (emphasis in original); Mississippi High Sch. Activities Ass'n, Inc. v. Farris By


                                                 14
      Case 3:20-cv-00525-DCB-JCG Document 1 Filed 08/12/20 Page 15 of 20




& Through Farris, 501 So. 2d 393, 396 (Miss. 1987). Mississippi courts engage in a three-part

analysis to determine “when a particular case comes within the rule:”

       (1) When the terms of the contract are expressly broad enough to include the third party

       either by name as one of a specified class, and (2) the said third party was evidently

       within the intent of the terms so used, the said third party will be within its benefits, if (3)

       the promisee had, in fact, a substantial and articulate interest in the welfare of the said

       third party in respect to the subject of the contract.

Farris, 501 So. 2d at 396 (emphasis added). Accordingly, courts have reasoned that where the

contract clearly states the parties to the contract, and there is no language identifying the plaintiff

by name or member of a specified class, or language reflecting the intent of either party to the

contract to include plaintiff as a beneficiary, then plaintiff is a mere incidental beneficiary.

Knight's Marine & Indus. Servs. Inc. v. Lee, 110 So. 3d 795, 798 (Miss. Ct. App. 2012).

       43.      Here, Plaintiffs allege only that Defendants Smith and Pulum each signed a

release with Defendant Jupiter, agreeing not to “violate or infringe upon the rights of any third

party.” FAC ¶¶ 69-70. Plaintiffs allegations are insufficient to show that they are intended

beneficiaries because Plaintiffs do not allege that they were identified by “name or [as a]

member of a specified class” or that the language of the release reflects Defendant Smith, Pulum,

or Jupiter’s intent to include Plaintiffs as beneficiaries—nor is such a reading supported by the

plain language of the releases. See, e.g., Knight's Marine & Indus. Servs. Inc., supra; exhibit B,

Smith and Pulum Releases. Thus, Plaintiffs claim for breach of contract against Smith and

Pulum fails as a matter of law because Plaintiffs do not plausibly allege that Plaintiffs were

intended beneficiaries to the releases.




                                                  15
      Case 3:20-cv-00525-DCB-JCG Document 1 Filed 08/12/20 Page 16 of 20




       F.      Plaintiffs’ Claim for Misuse of Public Office/Employment By Fraudulently
               Named Defendants Smith and Pulum is Deficient as a Matter of Law

       44.     Plaintiffs’ claim for misuse of public office is based on two Mississippi

constitutional provisions—Article 4, Section 96 (“Section 96”) and Article 6, Section 174

(“Section 174’). FAC ¶¶ 85-86; Miss. Const., § 96, 174. Plaintiffs allege that Smith and Pulum

violated those provisions and misused “public office, employment or service” by accepting a

pecuniary benefit in return for the interviews they granted to the producers of the Episode. FAC

¶¶ 86-89, 92. Plaintiffs point to the language of the releases signed by Defendants Smith and

Pulum (reciting “good and valuable consideration” received) as evidence of the pecuniary benefit

derived by those defendants. FAC ¶ 90.

       45.     Neither Section 96 nor Section 174 provides a basis for a claim against Smith or

Pulum here because (i) neither of those provisions prohibit the receipt by a public officer of a

payment from third parties in connection with an interview or otherwise, (ii) Plaintiffs did not,

and cannot, allege that Defendants Smith and Pulum received a payment or any pecuniary

benefit, and (iii) Plaintiffs do not have standing to bring such a claim.

       46.     First, the FAC incorrectly alleges that Section 96 “specifically prohibits any

public officer or servant from receiving compensation unless duly authorized by law.” FAC ¶ 85.

Section 96 actually states that “[t]he Legislature shall never grant extra compensation. . . to any

public officer. . . after service rendered or contract made, nor authorize payment, or part

payment, of any claim under any contract not authorized by law.” Miss. Const., § 96 (emphasis

added). Thus, Section 96, by its express terms, pertains only to acts by the Legislature.

       47.     Similarly, Section 174 does not prohibit Smith or Pulum from “deriving any

pecuniary benefit” in connection with interviews given to producers of a documentary series.




                                                 16
      Case 3:20-cv-00525-DCB-JCG Document 1 Filed 08/12/20 Page 17 of 20




Section 174 simply authorizes the legislature to proscribe the district attorney’s duties and

compensation from the State of Mississippi:

       A district attorney for each circuit court district shall be selected in the manner
       provided by law, whose term of office shall be four years, whose duties shall be
       prescribed by law, and whose compensation shall be a fixed salary.

See Williams v. State, 184 So. 3d 908, 912 (Miss. 2014); Kennington-Saenger Theatres v. State

ex rel. Dist. Atty., 196 Miss. 841, 18 So. 2d 483, 488 (1944) (Section authorizes legislature to

proscribe district attorney’s duties and primarily concerned with district attorney’s jurisdictional

power).

       48.     Thus, neither Section 96 or 174 proscribes or relates in any way to the

circumstances alleged here: participation “for good and valuable consideration" by a district

attorney or a police detective in interviews given by those individuals for use in a documentary

series. FAC ¶¶ 88-89, 92.

       49.     Second, the FAC does not allege that either Smith or Pulum actually received any

“pecuniary” benefit (i.e., money or any other financial gain) in connection with the interviews.

The FAC alleges only that the releases signed by Smith and Pulum included a boilerplate

recitation confirming receipt of the “consideration” necessary to forming a contract:

“[Defendants Smith and Pulum] acknowledge each received ‘good and valuable consideration’

for involvement in the video.” FAC ¶¶ 31, 36, 90; exhibit B, Smith and Pulum Releases. The

releases signed by Smith and Pulum also disclaim any “payments whatsoever in connection with

the Photography.” Thus, even assuming that the statutes referenced in the FAC applied to the

allegations in this action (which they do not), the FAC fails to allege that either Smith or Pulum

received any additional compensation as a result of the interviews.




                                                 17
      Case 3:20-cv-00525-DCB-JCG Document 1 Filed 08/12/20 Page 18 of 20




        50.     Finally, Plaintiffs do not have standing to sue Smith or Pulum under Section 96 or

174 because they lack colorable interest in the alleged statutory violations. See Burgess v. City

of Gulfport, 814 So.2d 149, 152-53 (Miss. 2002); see also Davis v. City of Jackson, 240 So.2d

381, 384 (Miss. 2018) (affirming lack of standing to sue where plaintiffs rights were not

“affected by the sections of the ordinance complained of”). As noted, Section 96 and Section

174 simply set procedures by which public officials are paid. Even accepting the allegations in

the FAC as true, Plaintiffs were in no way affected by a statute prohibiting the Legislature from

granting extra compensation to public officials (Section 96) or a statute authorizing the creation

of district attorneys’ offices in each circuit court district in Mississippi (Section 174).

        51.     Plaintiff’s failure to plausibly allege—in either fact or law—that Smith or Pulum

violated Section 96 or Section 174, or that Plaintiffs were affected by either statute, is fatal to

Plaintiffs’ claim against those Defendants.

IV.     PROCEDURAL ALLEGATIONS

        52.     The Southern District of Mississippi, Northern Division, is the federal district and

division that encompasses the First Judicial District of Hinds County, Mississippi. See 28

U.S.C. § 104(b)(1).

        53.     Jupiter was served with the First Amended Complaint on July 13, 2020. See

Exhibit A, State Court Docket at Dkt. No. 10. This Notice of Removal therefore is timely filed

within thirty days of that service, as required under 28 U.S.C. 1446(b)(1).

        54.     Jupiter is the only Defendant properly joined and served in the action.

        55.     Out of an abundance of caution, CNN, Inc., which operates HLN (which is not an

entity capable of being sued in its own name) appears specially for the sole purpose of

consenting to the removal of this action, despite being improperly served, and does not waive




                                                  18
      Case 3:20-cv-00525-DCB-JCG Document 1 Filed 08/12/20 Page 19 of 20




any of its defenses under Fed. R. Civ. P. 12(b), including its objections to improper service and

to personal jurisdiction. See Exhibit C, Consent to Removal.

       56.     Defendant Jupiter has simultaneously given prompt written notice of the filing of

its Notice of Removal to Plaintiffs and filed a copy of the Notice of Removal within the Circuit

Court of the First Judicial District of Hinds County, Mississippi, attached hereto and

incorporated by reference as Exhibit D. See 28 U.S.C. § 1446(d).

V.     CONCLUSION

       Based on the foregoing, Defendant Jupiter respectfully requests that this action be

removed from the Circuit Court for the First Judicial District of Hinds County, Mississippi, to

the United States District Court for the Southern District of Mississippi, Northern Division.

RESPECTFULLY SUBMITTED, this 12th day of August, 2020.

                                           By: Haley F. Gregory
                                               Donna Brown Jacobs, MSB No. 8371
                                               Haley F. Gregory, MSB No. 104532
                                               Attorneys for Defendant Jupiter
                                               Entertainment Holdings LLC

BUTLER SNOW LLP
1020 Highland Colony Pkwy, Ste 1400
P.O. Box 6010
Ridgeland, MS 39158
T: (601) 948-5711
F: (601) 985-4500
E: donna.jacobs@butlersnow.com
    haley.gregory@butlersnow.com




                                                19
      Case 3:20-cv-00525-DCB-JCG Document 1 Filed 08/12/20 Page 20 of 20




                                 CERTIFICATE OF SERVICE

        I, Haley F. Gregory, do hereby certify that I have this date served a copy of the foregoing

upon the following counsel of record in this case via regular U.S. Mail and electronic mail:

               Anthony R. Simon
               Pieter Teeuwissen
               SIMON & TEEUWISSEN, PLLC
               621 East Northside Drive
               Jackson, MS 39206
               Attorneys for Plaintiffs

        I further certify that I caused a true and correct copy of the foregoing instrument to be

served via U.S. Mail, postage prepaid on the following:

               Honorable Winston L. Kidd
               Circuit Court Judge of Hinds County, Mississippi
               P.O. Box 22711
               Jackson, MS 39225-2711

        This 12th day of August, 2020.


                                                      /s/ Haley F. Gregory
                                                      Haley F. Gregory



54184237.v1




                                                 20
